UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-1812


JOHN T. MAY,

                  Petitioner,

             v.

MOUNTAINEER COAL DEVELOPMENT COMPANY/MARROWBONE DEVELOPMENT;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,

                  Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(07-0671-BLA)


Submitted:    April 23, 2009                   Decided:   August 17, 2009


Before TRAXLER, Chief Judge, and GREGORY and DUNCAN, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Leonard Stayton, Inez, Kentucky, for Petitioner.    William S.
Mattingly, William P. Margelis, JACKSON KELLY PLLC, Morgantown,
West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John    T.    May     seeks    review     of    the    Benefits      Review

Board’s    decision        and    order     affirming    the       administrative        law

judge’s    denial     of    black    lung    benefits     pursuant      to   30    U.S.C.

§§ 901-945 (2006).           Our review of the record discloses that the

Board’s    decision        is    based     upon   substantial        evidence      and   is

without reversible error.             Accordingly, we deny the petition for

review for the reasons stated by the Board.                        May v. Mountaineer

Coal   Dev.    Co.,    No.       07-0671    BLA   (B.R.B.     May    30,    2008).       We

dispense      with    oral       argument     because        the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                             2